EXHIBIT 10.2

 
SUMMARY OF DIRECTOR COMPENSATION
Hooker Furniture Corporation
 
The annual term of service for each member of the Company’s Board of Directors
typically begins with the director’s election at the Company’s annual meeting of
shareholders. The annual compensation for non-employee directors for the period
beginning June 7, 2011, the date of the Company’s 2011 annual meeting of
shareholders, is as follows:
 
§  
$20,000 retainer for service on the Board; plus

 
§  
$5,000 for the independent lead director; plus

 
§  
$8,500 for serving on the Audit Committee and $4,000 for serving on each of the
Compensation and Nominating and Corporate Governance Committees; plus

 
§  
an additional $5,000 for the Chair of the Audit Committee, $4,000 for the Chair
of the Compensation Committee and $3,000 for the Chair of the Nominating and
Corporate Governance Committee.

 
In addition, directors will be reimbursed for reasonable expenses incurred in
connection with attending board and committee meetings or performing their
duties as directors.
 
Non-employee directors also receive an annual grant of restricted stock under
the Company’s 2010 Stock Incentive Plan. The number of shares of restricted
stock awarded to each non-employee director is determined by dividing fifty
percent of the total annual fees payable to that director by the fair market
value of the Company’s common stock on the award date (the average of the high
and low market price of the stock on the day prior to the grant date), and
rounding to the nearest whole share. The restricted stock will become fully
vested, and the applicable restrictions will lapse, on the third anniversary of
the grant date or, if earlier, when the director dies or is disabled, the annual
shareholders meeting following the director’s attainment of age 75, or a change
in control of the Company.
 
On June 10, 2011, each non-employee director of the Company received an award of
restricted shares of Company common stock, as set forth in the table below:
 
Non-Employee Director
 
Restricted Stock Grant
(# of shares)
         
W. Christopher Beeler, Jr.
    2,111  
John L. Gregory, III
    2,060  
E. Larry Ryder
    1,017  
Mark F. Schreiber
    1,857  
David G. Sweet
    2,009  
Henry G. Williamson, Jr.
    2,111  

 